  IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

        MIDDLE DISTRICT OF ALABAMA, NORTHERN DIVISION


UNITED STATES OF AMERICA              )
                                      )         CRIMINAL ACTION NO.
       v.                             )            2:19cr362-MHT
                                      )                 (WO)
JOHNATHAN SCOTT KELLEY                )

                                  ORDER

       On March 30, 2020, Chief United States District

Judge    Emily      Marks   entered       a    general    order    finding,

pursuant      to     § 15002(b)(2)        of    the    Coronavirus        Aid,

Relief, and Economic Security Act, H.R. 748 (the CARES

Act), that “felony sentencings under Rule 32 of the

Federal      Rules    of    Criminal      Procedure       ...   cannot      be

conducted      in    person     and    in      court     without       serious

jeopardy to public health and safety.”                    General Order,

In:     Re    Criminal      Proceedings          by    Video      or     Audio

Conference, case no. 2:20-mc-3910-ECM (doc. no. 4), at

2-3.    Pursuant to this general order and the CARES Act,

a felony sentencing can be held by videoconferencing if

the defendant consents and the individual judge finds,

for    specific      reasons,   that      the    sentencing       cannot    be
further delayed without serious harm to the interests

of justice.

    During a conference call on the record on April 14,

2020,    counsel     for       defendant          Johnathan           Scott     Kelley

objected to a continuance of the sentencing hearing and

requested        that         the        sentencing             be     handled       by

videoconference.               He        also    indicated            that     he    had

consulted        with         Kelley,           and        that        after        this

consultation,        Kelley              consents          to        sentencing       by

videoconference and is willing to waive his right to

in-person sentencing and allocution.                                 The government

agreed      that        the         sentencing             could       proceed       by

videoconferencing.

    Also, during the conference call, defense counsel

explained     the       need        to    avoid       further         delaying       the

sentencing.         Based       upon        these      representations,              the

court    finds     that       the        sentencing         cannot      be     further

delayed     without       serious          harm       to     the      interests       of

justice.     Kelley was brought into federal custody on a

                                           2
writ from a county jail, where he was being held on

state charges.       He has been incarcerated since July

2018 and has been in federal custody since December

2019.     He has numerous pending state felony charges

from 2017 and 2018 which need to move forward, and

there is a serious risk of prejudice if those cases are

further delayed.

                               ***

      Accordingly,    based    on     these   findings,    and     on

defendant    Johnathan     Scott      Kelley’s   consent       after

consultation with defense counsel to be sentenced via

videoconferencing, it is ORDERED that the sentencing

set for April 22, 2020, at 10:00 a.m. will proceed by

videoconferencing.       The courtroom deputy will contact

all     necessary    parties    and     participants      to     make

arrangements for the proceedings.

      DONE, this the 14th day of April, 2020.

                                  /s/ Myron H. Thompson
                               UNITED STATES DISTRICT JUDGE
